108 F.3d 1370
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Samuel WILSON, Plaintiff-Appellant,v.William COLE, Defendant-Appellee.
No. 96-9186.
United States Court of Appeals, Second Circuit.
March 24, 1997.

Appearing for Appellant:John R. Williams, New Haven, Connecticut.
Appearing for Appellee:  Brian T. Fischer, Assistant Corporation Counsel, West Haven, Connecticut.
Present Honorable FEINBERG, CARDAMONE, WINTER, Circuit Judges.

SUMMARY ORDER

1
This cause came on to be heard on the transcript of record from the United States District Court for the District of Connecticut and was argued.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby affirmed.


3
Samuel Wilson appeals from Judge Covello's order granting summary judgment on behalf of William Cole.  Wilson argues that Cole, a West Haven police officer, falsely arrested him in violation of 42 U.S.C. §§ 1983 & 1988.  The district court found that Cole had qualified immunity and dismissed Wilson's malicious prosecution and intentional infliction of emotional distress claims.  We affirm substantially for the reasons stated by the district court.  Wilson v. Cole, Civil No. 3:95CV02169 (AVC) (D.Conn. Aug. 2, 1996).